Eish, C. J.
1. A deed executed in 1908, granting certain land to the wife of the grantor and his “children by her born and to be born, their heirs and assigns,” upon the expressed consideration of the love and affection the grantor bore to his wife and his children by her, and $500 paid to the grantor, conveyed an absolute fee in common to the wife and her children by the grantor, then in life. Plant v. Plant, 122 Ga. 764 (50 S. E. 961), and cit.; Beauchamp v. Fitzpatrick, 133 Ga. 412 (65 S. E. 884).
2. Where an execution against the wife was levied on' the land, and a claim of a two-thirds undivided interest therein was interposed by the next friend of the two children living at the time of the execution of the deed, the court did not err in directing a verdict finding a two-thirds undivided interest in the land not subject to the execution.

Judgment affirmed.


All the justices eoneu/r.